Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 05/20/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

Consider claim 18, the claimed invention appears to be “a computer program product comprising instructions that are stored on a computer-readable medium…” is nonstatutory. Claim 18 is not limited to tangible embodiments. It is not clear support of medium” has been positive disclosed as. It can be reasonably interpreted that “a computer-readable medium” would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention. 
Amending the specification as well as the claim to recite "a non-transitory computer-readable medium…" is believed to be sufficient to overcome this rejection. 

Claims 19-20 depend on claim 18. Therefore the rejection of claims 19-20 are the same as the rejection of claim 18 set forth above.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10, 200,545.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 10, 200,545 with obvious wording variations as shown in the following table.

U.S. Patent No. 10,200,545
Application No. 17/325,918

1. A method for adjusting volume of a user terminal performed by the user terminal, comprising: collecting a sound signal of a current environment in which the user terminal is located; 
performing, by the processor, analysis on the collected sound signal in order to obtain composition information of the sound signal, wherein the composition information comprises sound types comprised in the sound signal and proportions of sounds of various types, and wherein the sound types comprise blank sound, human sound, and noise; 
performing an analysis on the sound signal to obtain composition information of the sound signal, wherein the composition information comprises a plurality of sound types included in the sound signal and a proportion of each of the sound types included in the sound signal, and wherein the sound types comprise a blank sound, a human sound, and a noise; 
determining, by the processor, a current scene mode of the user terminal according to the composition information of the sound signal; and adjusting, by the processor, a volume of the user terminal according to the determined scene mode by: 
determining a current scene mode of the user terminal according to the composition information; and adjusting a volume of the user terminal according to the current scene mode.
determining a volume adjustment coefficient according to the determined scene mode and a pre-stored 




U.S. Patent No. 10,200,545			Application No. 17/325,918

2-3, 4-8, 9, 10-11, 12-15, 9 and 11-12.	     2-3, 5-9, 10&13,11-12, 14-17, 18 and 19-20.


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-3, 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PAT. 7,469,155) in view of Vepa (U.S PUB. 2013/0143543).

Consider claim 1, Chu teaches a method for adjusting volume of a user terminal (10), performed by the user terminal, comprising: collecting a sound signal of a current environment in which the user terminal is located (fig. 2, col. 4, lines 17-30); determining a current scene mode of the user terminal according to the composition information (col.  adjusting a volume of the user terminal according to the current scene mode (col. 4, lines 31-54).
Chu does not explicitly show that performing an analysis on the sound signal to obtain composition information of the sound signal, wherein the composition information comprises a plurality of sound types included in the sound signal, and wherein the sound types comprise a blank sound, a human sound, and a noise.
In the same field of endeavor, Vepa performing an analysis on the sound signal to obtain composition information of the sound signal (page 3 [0032]), wherein the composition information comprises a plurality of sound types included in the sound signal (page 2 [0027]), and wherein the sound types comprise a blank sound, a human sound, and a noise (page 2 [0024] and page 4 [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, performing an analysis on the sound signal to obtain composition information of the sound signal, wherein the composition information comprises a plurality of sound types included in the sound signal, and wherein the sound types comprise a blank sound, a human sound, and a noise, as taught by Vepa, in order to provide a method and a device for automatically switching profiles of a mobile phone based on an environment.

Consider claim 2, Chu further teaches the method of claim 1, further comprising: detecting an arrival of a call signal; and further collecting the sound signal in response to detecting the arrival of the call signal (col. 5, lines 35-47).



Consider claim 10, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 10.

Consider claim 11, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 12.

Consider claim 18, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 20.

Allowable Subject Matter


9.	Claims 4-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim 5 depend on claim 4. Therefore the reason for allowance claim 5 is the same as the reason for allowance claim 4 set forth above.

Consider claim 4, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest determining a volume adjustment coefficient according to the current scene mode and a pre-stored correspondence between a plurality of scene modes and a plurality of volume adjustment coefficients; and adjusting the volume according to the volume adjustment coefficient, in combination with other limitations, as specified in the independent claim 1.

Claim 5 depend on claim 4. Therefore the reason for allowance claim 5 is the same as the reason for allowance claim 4 set forth above.

Consider claim 6, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein after detecting a connection of a call signal, the method further comprises: acquiring a microphone volume of the user terminal in real time; increasing an earpiece volume of the user terminal when the microphone volume is greater than a pre-stored reference volume; and decreasing the earpiece volume of 

Claim 7 depend on claim 6. Therefore the reason for allowance claim 7 is the same as the reason for allowance claim 6 set forth above.

Consider claim 8, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest dividing the sound signal into a plurality of pieces of audio data; calculating a sound frequency of each of the pieces of audio data; classifying, according to the sound frequency of each of the pieces of audio data, each piece of audio data according to the blank sound, the human sound, and the noise; collecting statistics on proportions of the blank sound, the human sound, and the noise in all of the pieces of audio data; calculating, for audio data distinguished as the human sound, a mel-frequency cepstral coefficient of audio data of the human sound; and 21Atty. Docket No. 4576-39205 (84003932US16) collecting statistics on audio data of a same mel-frequency cepstral coefficient as sounds of one person to determine information about a quantity of people comprised in the human sound, in combination with other limitations, as specified in the independent claim 1.

Claim 9 depend on claim 8. Therefore the reason for allowance claim 9 is the same as the reason for allowance claim 8 set forth above.

	Consider claims 13-17, the previous reason for allowance claims 4-9 apply mutatis mutandis to corresponding claim 13-17 respectively.

Conclusion

10.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571) 272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649